DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00049-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


SUE RIVERS, PERSONAL REPRESENTATIVE
OF THE ESTATE OF BOBBY LYNN HARRIS, 
DECEASED, DANNA TAYLOR, PERSONAL
REPRESENTATIVE OF THE ESTATE OF 
LETRICIA KAY HARRIS, DECEASED, 
SUE RIVERS AND DANNA TAYLOR, AS §
		APPEAL FROM THE 114TH
CO-PERSONAL REPRESENTATIVES OF THE
ESTATE OF CARRIE GAIL HARRIS, SUE RIVERS
AND DANNA TAYLOR, CO-PERSONAL 
REPRESENTATIVES OF THE ESTATE OF 
CANDY MICHELLE HARRIS, DELLA RUTH HARRIS
AND EDGAR BLANKENSHIP,
APPELLANTS


V.§
		JUDICIAL DISTRICT COURT OF

HARRIS LINE SERVICE CO., INC., 
WOOD COUNTY, BILL SKINNER, 
BILLY BLUNT, JOE THOMPSON,
AND BILLY WHITE, AS PERSONAL
REPRESENTATIVE OF THE ESTATE 
OF RICHARD ROYCE KNIGHT, DECEASED
APPELLEES§
		WOOD COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellants have met the requirements of
Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed.
Opinion delivered March 12, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
(PUBLISH)